Exhibit 10.1

 

AMENDMENT NO. 1

to the

S.Y. BANCORP, INC. 2005 STOCK INCENTIVE PLAN

 

This Amendment No. 1 to the S.Y. Bancorp, Inc. 2005 Stock Incentive Plan (the
"Plan") is dated as of April 21, 2010. 

 

Recitals

 

A.        S.Y. Bancorp, Inc. (the "Company") maintains the Plan and has reserved
the right to amend it from time to time, subject to approval by its shareholders
of certain types of amendments.

 

B.        The Company desires to amend certain definitions and criteria in the
Plan related to the application of Code Section 162(m) to certain Awards under
the Plan, and to amend the Plan to increase the maximum number of shares of
Common Stock available for grant of awards under the Plan. 

 

Amendments

 

            NOW THEREFORE, the Plan is hereby amended as follows:

 

1.         This Amendment shall be effective as of the date it is approved by
the shareholders of the Company (the "Effective Date")

 

2.          Section 2.17 of the Plan is amended to read in its entirety as
follows:

 

2.17     "Named Executive" shall mean a "covered employee" as that term is
defined in section 162(m)(3) of the Code and interpreted by the Internal Revenue
Service.

 

3.          As of the Effective Date, Section 4.1 is amended to read in its
entirety as follows:

 

4.1       Available Shares

 

Subject to adjustment as provided in Section 4.2, the maximum number of shares
of Common Stock that shall be available for grant of Awards under the Plan shall
be 1,435,000 shares of Common Stock.

 

The maximum number of shares of Common Stock that may be subject to all awards
granted under the Plan to any one Participant during a calendar year is 40,000. 
The maximum number of shares of Common Stock that may be subject to Restricted
Stock Awards to any one Participant during a calendar year is 20,000.

 

 

--------------------------------------------------------------------------------

 

 

The maximum number of shares of Common Stock hat may be issued in the form of
Incentive Stock Options shall be 1,435,000.

 

Shares of Common Stock issued pursuant to the Plan may be original issue or from
shares of Stock which have been reacquired by the Company, or a combination of
the foregoing, as the Committee, in its sole discretion, shall from time to time
determine.   

 

4.         As of the Effective Date, after disclosure to the Company's
shareholders of the persons eligible for Awards, and the maximum amount that
could be awarded to any participant per year in accordance with Section 4.1 of
the Plan, Section 9.5(i) (related to permissible performance criteria for awards
which the Committee elects to make exempt form the limitations of Code Section
162(m), is approved to read in its entirety as follows:

 

            (i)         Performance Criteria.  If a Stock Award is subject to
this Section 9.5, then the lapsing of restrictions thereon and the distribution
of Stock pursuant thereto, shall be subject to the achievement of one or more
objective performance goals established by the Committee, which shall be based
on the attainment of specified levels of one of or any combination of the
following "performance criteria" for the Company as a whole or any business unit
of the Company, as reported or calculated by the Company:

 

(i)         earnings or earnings per share (whether on a pre-tax, after-tax,
operational or other basis);

(ii)        return on equity;

(iii)       return on assets;

(iv)       revenues;

(v)        expenses or expense levels;

(vi)       one or more operating ratios;

(vii)      stock price;

(viii)     stockholder return;

(ix)       the accomplishment of mergers, acquisitions, dispositions, public
offerings or similar extraordinary business transactions;

(x)        economic value added (together, the "Performance Criteria"). 

 

Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate, division or
business unit of the Company) under one or more of the Performance Criteria
described above relative to the performance of other corporations. Such
performance goals shall be set by the Committee over a specified performance
period that shall not be shorter than one year and otherwise within the time
period prescribed by, and shall otherwise comply with the requirements of, Code
Section 162(m), or any successor provision thereto, and the regulations
thereunder. Performance Criteria and other requirements for an Award shall be
established in writing by the Committee based on one or more performance goals
as set forth in this Section 9.5 not later than 90 days after commencement of
the performance period with respect to such Award, provided that the outcome of
the performance in respect of the goals remains substantially uncertain as of
such time. Subject to waivers as allowed by Section 9.5(Ii) below, the Committee
shall certify attainment of the Performance Criteria before payment (or delivery
of shares) is made with respect to the Award.

 

 

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, a duly authorized officer of the Company has
executed this Amendment to the Plan on behalf of the Company, as of the
Effective Date.

 

 

S. Y. BANCORP, INC.

             

By:

/s/ David P. Heintzman        

Name:

David P. Heintzman        

Title:

Chairman and CEO

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------